           Case 1:20-cr-00182-NONE-SKO Document 18 Filed 02/24/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00182-NONE-SKO;
                                                                  1:13-CR-00215-DAD-BAM
12                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         FINDINGS AND ORDER
14   JORGE CHAVEZ,
                                                         DATE: March 3, 2021
15                               Defendant.              TIME: 1:00 p.m.
                                                         COURT: Hon. Magistrate Judge Sheila K. Oberto
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on March 3, 2021.
21          2.     By this stipulation, the parties now move to continue the status conference until May 5,
22 2021, or the Court’s earliest convenience, and to exclude time between March 3, 2021, and May 5,

23 2021.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      On December 22, 2020, the Court entered an order on the government’s ex parte
26          application to disclose portions of certain orders authorizing the interception of wire and
27          electronic communications, the accompanying applications, affidavits, and recordings, relevant
28          to this case. CR 11. Consistent with this order, the government prepared redacted copies of

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00182-NONE-SKO Document 18 Filed 02/24/21 Page 2 of 3


 1          relevant filings and associated discovery materials numbering approximately 270 pages and

 2          produced and made available for defense counsel’s inspection and copying these materials.

 3                  b)      Counsel for defendant desires additional time to review this supplemental

 4          discovery, consult with his client, conduct investigation and research related to the charges, and

 5          to otherwise prepare for trial. Separately, the parties have preliminarily discussed resolution of

 6          the matter and the government is preparing a plea offer for the defense.

 7                  c)      Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him the reasonable time necessary for effective preparation, taking into

 9          account the exercise of due diligence.

10                  d)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                  e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of March 3, 2021 to May 5, 2021,

15          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), because it results

16          from a continuance granted by the Court request on the basis of the Court’s finding that the ends

17          of justice served by taking such action outweigh the best interest of the public and the defendant

18          in a speedy trial.

19

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00182-NONE-SKO Document 18 Filed 02/24/21 Page 3 of 3


 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5

 6
      Dated: February 22, 2021                                  MCGREGOR W. SCOTT
 7                                                              United States Attorney
 8
                                                                /s/ CHRISTOPHER D. BAKER
 9                                                              CHRISTOPHER D. BAKER
                                                                Assistant United States Attorney
10

11
      Dated: February 22, 2021                                  /s/ RICHARD BESHWATE
12                                                              RICHARD BESHWATE
13                                                              Counsel for Defendant
                                                                Jorge Chavez
14

15
                                              FINDINGS AND ORDER
16

17 IT IS SO ORDERED.

18
     Dated:        February 24, 2021                                 /s/   Sheila K. Oberto            .
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 3
30    PERIODS UNDER SPEEDY TRIAL ACT
